Title: Gabriel Richard to Thomas Jefferson, 9 November 1809
From: Richard, Gabriel
To: Jefferson, Thomas


          
            Sir Detroit the 9th of 9ber 1809
            I arrived at Detroit the 24th of July last. I found then about a Dozen of Indian children already at the School of Spring Hill. They appear till This momment, very content with their new Condition. I have written several letters from New york and from Detroit to mr Galatin and mr Smith the first Clerk in the dept of war. The Governor Hull has done the Same thing. and we have not yet received any answer from the Govt. The Governor does not wish to act before to receive Some Special Instructions relative to the Institution I have under my immediate direction. your Excellency knows very well that Such Institution as this requires great expences especially in the Biginning, for the house furniture cloths, food, horses, cows &c.
            As I Think your humanity inclines much to ameliorate the condition of the Indians; I apply with confidence to your Excellency that you may assist me in my undertaking. One or two lines from You adressed to mr Eustis & mr Madisson Should do more than Several letters from me. I have neither time nor means to go again to the City of washington.
            my presence is absolutly necessary at Spring Hill. I have already expended great deal of money to buy an Electrical machine, an air-Pump, an optics, a Spinning Jennie of 24 Spindles Cotton, wool, Spinning wheels, Cards, cloths for children, Timber, Shingles, Boards nails Glass, for Some buildings to be erected for the Indian School, and many other articles.
            There are three women to attend the Children that is to Say to instruct them, to  prepare their food make their cloths, mind them, walk &c. there is a Schoolmaster for Boys, a weaver, a man to cut wood and take care of the horses & Cattles. I had a Gardener all the Summer and falls, I have a Carpenter, I want also a Good farmer. for want of means we had have lost the Crop of the year 1809.
            I have written to the Dept of war, that I had understood that the wages and rations of the three workmen or tradesmen at the usual rate, Should be paid from the 24th July when I have arrived here, and really I cannot do without, because I am in debt to a very large Summ of money expended for the use of the Indian School.
            The Governor of Michigan advised me to Send my accounts which he will Certify to be correct and to draw on the Govt (N.B. I desired that he Should do it himself, but he has declined.) he has not a Single blanket to Give to these poor children who came to our School almost quite naked. I most take on credit at Some Store, to cloth them to feed them, or I most Send them back to the woods.
            I Expect that you will be So Good to writ to mr Eustis that what I require is perfectly corresponding with what was agreed between Govt & me last January. remember him that 400 dollars yearly were agreed besides the three workemen.
            In order to make our Institution durable, you have wisely thought that it would be very Convenient that the property of the farm of Spring Hill Should be conveyed. pursuant to this your own Idea I have made the proposal to the Secretary Secretaries of the Treasury and of the war depts to pay to the Govt the Same Summ of 2000 dollars, the Same that it was Sold at the public auction, to be paid in 4 or five years, one 4th or 5th each year. I ernestly pray you to Suggest it to the new Secretary of war. the distance to washington city is So great and the oportunity So Seldom occurs to receive what we may want, the change of the Public officers of Governement, all these require that This Institution Should be Established on a Permanent Basis to Save all uncertainties:
            If your Excellency finds proper to Give me Some directions Relative to my Correspondence with the Government, I will Submit me to them exactly. few lines from you will honour me exceedingly and will be accepted as a great favor by your
            Sir most obedt & humble Servt Gabriel RichardDirector of the Indian School of Spring Hill.
          
          
            P.S. your Excellency will have perhaps Some pleasure to hear that I make use of The method of mr Lancaster it is an Amusement for These young Indians to write on Sand. I make use also of the manual Alphabet of mr Sicard with his deef & Dumb—it is my intention to make my Instructions a kind of Amusement & Recreation for children.
          
        